DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The currently presented claims as a whole have not been found to be taught by the prior art.  The most relevant art that was found has been presented in the cited references.  The currently presented claims as a whole are currently allowed as no art was found that taught the claims either alone or in combination in either patents or non-patent literature.  The claims which were examined are presented below: 
“claims 1: An engine system for an aircraft, the engine system comprising: a first gas turbine engine; a second gas turbine engine; a control system configured to: operate the first gas turbine engine with an idle fuel burn schedule in a taxi mode of the aircraft; dry crank the second gas turbine engine in a first pre-takeoff portion of the taxi mode to cool the second gas turbine engine absent fuel burn by the second gas turbine engine; operate the second gas turbine engine with a sub-idle fuel burn schedule in a second pre-takeoff portion of the taxi mode of the aircraft, the sub-idle fuel burn schedule comprising a reduction of the idle fuel burn schedule; and increase a fuel flow of the first gas turbine engine and the second gas turbine engine above the idle fuel burn schedule prior to takeoff of the aircraft.”  Also its dependents.  
“Claim 9: A gas turbine engine for an aircraft, the gas turbine engine comprising: a fan section; a compressor section operably coupled to the fan section; a combustor section; a turbine section operably coupled to the compressor section; and an engine controller configured to: meter a fuel flow to the combustor section according to an idle fuel burn schedule in a first taxi mode of the aircraft; meter the fuel flow to the combustor section according to a sub-idle fuel burn schedule in a second taxi mode of the aircraft, the sub-idle fuel burn schedule comprising a reduction of the idle fuel burn schedule; and dry crank the gas turbine engine prior to metering the fuel flow according to the sub-idle fuel burn schedule prior to takeoff of the aircraft or dry crank the gas turbine engine after metering the fuel flow according to the sub-idle fuel burn schedule after landing of the aircraft.”  Also its dependents.  
“Claim 14: A method of engine system control, the method comprising: operating a first gas turbine engine with an idle fuel burn schedule in a taxi mode of an aircraft; dry cranking a second gas turbine engine in a first pre-takeoff portion of the taxi mode to cool the second gas turbine engine absent fuel burn by the second gas turbine engine; operating a second gas turbine engine with a sub-idle fuel burn schedule in a second pre-takeoff portion of the taxi mode of the aircraft, the sub-idle fuel burn schedule comprising a reduction of the idle fuel burn schedule; and increasing a fuel flow of the first gas turbine engine and the second gas turbine engine above the idle fuel burn schedule prior to takeoff of the aircraft.”  Also its dependents.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHAVESH V AMIN/Primary Examiner, Art Unit 3666